DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Farhad Shir (Reg. No.: 59,403) on 10 February 2022.

Please amend the application as follows: 

On page 4, line 1 of Claim 8, please replace the phrase “The image capture apparatus according to claim 1” with - - The image capture apparatus according to claim 2 - - .
	
Allowable Subject Matter
Claims 1-3, 5-6, and 8 (renumbered as 1-6) are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (Yamaguchi, JP 2017081261 A, Fig. 1, element 32; Wang, US 2015/0015713 A1, Fig. 33, element 462c) generally disclose wall-like features for shielding light. However, regarding amended independent Claim 2, neither Yamaguchi nor Wang
Therefore, in light of this, the prior art of record fails to anticipate or fairly suggest the amended limitations in conjunction with the remaining claim limitations of amended independent Claims 1-2. The amended limitations can be seen in, at least, Figs. 2 and 5 of the Specification.
Dependent Claims 3, 5-6, and 8 (renumbered as 3-6) are allowed by virtue of their dependencies to the above allowable independent Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482